Citation Nr: 1417564	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical uterine condition, to include cysts and tumors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel

	


INTRODUCTION

The Veteran had active service from February 1982 to February 1986.  Significantly, while the Veteran's active service did not begin until February 1982, records show that she enlisted in August 1981 under the delayed entry/enlistment (DEP) program.  It is unclear whether the Veteran had any periods of active duty for training (ACDUTRA) from August 1981 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein. 
	
This case was previously before the Board in March 2013, at which time the Board remanded the claim for additional development.  
	
As was noted in the March 2013 Board remand, a review of the Veteran's service treatment records (STRs) during service in the reserves, and following her verified period of active duty, suggests that while stationed in Japan it was found that she might have, and was evaluated for, Graves disease (hyperthyroidism).  The Veteran's formal claim in May 2007 does not state that she was claiming service connection for hyperthyroidism but VA treatment records, in CAPRI within Virtual VA, indicate that she now has or may have hyperthyroidism.  Thus, the matter of whether the Veteran may wish to claim service connection for hyperthyroidism is referred to the RO for clarification.

This appeal was processed using the Virtual VA paperless claims processing system, specifically a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013).  38 U.S.C.A. § 7107(a)(2)  (West 2002). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2013 Board remand, it was noted that the Veteran had been found to have a vaginal cyst prior to her military service, in December 1980, but that no treatment had been advised.  Subsequently, in September 1981, while participating in the DEP program, she underwent a diagnostic laparoscopy, because she had been unsuccessful at conception.  The discharge diagnosis was a small uterine fibroid of 2 to 3 centimeters.  In April 1982 it was noted that the September 1981 laparoscopy had found a fundal fibroid.  

As was noted in a March 2014 Informal Hearing Presentation, the Board remanded the claim, in part, for a VA examination to  "clearly indicate whether the Veteran now has any gynecological condition and provide the diagnosis as to each such condition."  The examiner was also requested to "render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the claimed gynecological disorder was incurred in or aggravated (i.e., worsened beyond natural progression with a permanent increase in severity) during each period of verified ACDUTRA." 

In response to the March 2013 Board remand, the Veteran was afforded a VA gynecological examination in December 2013.  This examination report noted the Veteran's history of uterine fibroids and cysts but did not indicate whether the Veteran currently suffered from a gynecological disorder such as uterine fibroids or cysts.  In a January 2014 addendum, the examiner wrote that the Veteran did not have uterine or ovarian cysts prior to commencing her active duty in February 1982. Specifically, the entrance examination did not reveal uterine or ovarian cysts nor was there documentation of pre-existing uterine or ovarian cysts.  There was documented evidence of vaginal cysts prior to military service but not found on entrance examination or intraservice exams.  However, there was evidence of fibroids on examination but "this was during the time the [V]eteran was not in military service and was a dependent receiving care at a military medical facility. The intra-service period is silent for fibroids as a GYN condition."  With regard to the question specific to ACDUTRA the examiner wrote: "there is no evidence in the current C-file demonstrating a permanent worsening of the claimed gynecological disorders during each period of verified ACDUTRA."

Unfortunately, the December 2013/January 2014 VA examiner failed to fully answer the questions posed in the March 2013 Board remand.  Specifically, the December 2013/January 2014 VA examiner failed to "clearly indicate whether the Veteran now has any gynecological condition and provide the diagnosis as to each such condition."  In addition, the January 2014 addendum opinion appears to be based on an inaccurate factual premise.  Regarding whether the Veteran's condition preexisted service, the examiner opined, "[T]he Veteran did not have uterine or ovarian cysts prior to commencing her active duty in February 1982... However, there is evidence of fibroids on exam but this was during the time the [V]eteran was not in military service and was a dependent receiving care at a military medical facility. The intra-service period is silent for fibroids as a GYN condition."  However, the Board's remand order recognized that the Veteran was diagnosed with uterine fibroids in September 1981, during her participation in the DEP program.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is necessary in order to obtain another VA examination regarding whether the Veteran currently has a gynecological disorder and, if so, whether it is related to her in-service diagnosis of uterine fibroids.  

Also, in the March 2013 Board remand it was noted that the Veteran's available personnel records showed that she had active service from February 1982 to February 1986, but that because she was seen at military medical facilities before and after her verified active service, it appeared that she had additional active service or ACDUTRA.  As such, the Board requested that the RO contact the Veteran's reserve unit and attempt to verify all of the Veteran's periods of reserve service, specifying whether she had any additional periods of active duty, and whether she had any periods of ACDUTRA.

Specifically, the Board instructed the AOJ to:

[C]ontact the National Personnel Records Center (NPRC), the Department of the Army, the Veteran's Army Reserve Unit, and any other appropriate source(s) to verify: 

(a) whether the Veteran served in the reserves prior to her active duty which commenced in February 1982; 

(b) her service in the reserves following termination in February 1986 of her verified period of active duty; 

(c) whether she had any additional periods of active duty while in the reserves after termination of her verified active duty in February 1986; and, 

      (d) verification of all periods of ACDUTRA. 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.

Pursuant to the March 2013 Board remand, the AOJ obtained service personnel records showing the Veteran's participation in the DEP program.  However, no determination was made regarding whether the Veteran's service from August 1981 to February 1982 constitutes ACDUTRA.  On remand, clarification is sought as to whether the Veteran's service from August 1981 to February 1982 constitutes ACDUTRA.      

Moreover, as above, in the March 2013 Board remand, it was noted that in September 1981, while participating in the DEP program, the Veteran underwent a diagnostic laparoscopy, because she had been unsuccessful at conception.  The discharge diagnosis was a small uterine fibroid of 2 to 3 centimeters.  In April 1982 it was noted that the September 1981 laparoscopy had found a fundal fibroid.  At the time this case was before the Board in March 2013, the claims file was, primarily, a paper file.  However, sometime after the March 2013 remand, the file was converted from a paper file to a VBMS electronic file.  Significantly, a review of the VBMS file is negative for either the September 1981 or April 1982 records reported by the Board in March 2013.  It appears that the reference to the September 1981 diagnostic laparoscopy and April 1982 follow-up in the March 2013 Board remand may be a typographical error in that the claims file contains medical records dated in September 1991 and April 1992 with the same findings as those noted in September 1981 and April 1982.  However, the Board cannot be sure that there were not similar findings in September 1981 and April 1982.  Upon remand, the RO/AMC should thoroughly review the Veteran's virtual files and identify and attempt to obtain missing documentation relevant to the Veteran's claim.  This should include a search for the alleged September 1981 and April 1982 documents listed above. 

Finally, the Board notes that the most recent VA treatment records in the claims file are dated in January 2014.  Updated records from VA should also be obtained and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand the AOJ should obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Thoroughly review the Veteran's virtual files and identify and attempt to obtain missing documentation relevant to the Veteran's claim.  This should include contacting the Veteran and all appropriate entities and attempting to obtain (i) the September 1981 medical report showing that the Veteran underwent a diagnostic laparoscopy, with a discharge diagnosis of a small uterine fibroid of 2 to 3 centimeters; and (ii) the April 1982 medical report wherein it was noted that the September 1981 laparoscopy had found a fundal fibroid. 

Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disability.  This should specifically include updated treatment records from VA. 

The aid of the Veteran in securing records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2. The RO should contact the National Personnel Records Center (NPRC), the Department of the Army, the Veteran's Army Reserve Unit, and any other appropriate source(s) to verify: 

(a) whether the Veteran served in the reserves prior to her active duty which commenced in February 1982; 

(b) verification of all periods of ACDUTRA. 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.

3. The appropriate steps should be taken to obtain all VA records of treatment or evaluation of the Veteran for any gynecological condition since January 2014.  When obtained, those records must be associated with the record on appeal. 

4. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine whether (a) any claimed gynecological disorder pre-existed entrance in February 1982 into active service; (b) was aggravated beyond its natural progression during that period of active duty which ended in February 1986, and (c) if any claimed gynecological disorder did not pre-exist her verified active service whether it is as likely as not that it was incurred during her verified active duty. 

Also, determinations should be made as to whether the claimed gynecological disorder was incurred during a period of ACDUTRA or aggravated during a period of ACDUTRA (for the benefit of the examiner, the Board notes that those who serve on any period ACDUTRA are not presumed to be in sound condition at entrance into such period of ACDUTRA).

The examiner should clearly indicate whether the Veteran now has any gynecological condition and provide the diagnosis as to each such condition. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether (as contended) the Veteran had uterine or ovarian cysts prior to commencing her active duty in February 1982 but developed tumors or fibroids during active duty from 1982 to 1986 (or during any prior or subsequent period of ACDUTRA) which were distinct from pre-existing cysts. 

Active Duty

i. The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's current gynecological condition pre-existed her February 1982 entrance into active duty and, if so, whether there is also clear and unmistakable evidence that it did not undergo a permanent increase in severity during active duty from 1982 to 1986. 

ii. If it is found that the claimed gynecological condition did not both pre-exist the 1982 entry into active duty and underwent no permanent increase during active duty from 1982 to 1986 (using the clear and unmistakable evidence standard as to both of these determinations), then the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the claimed gynecological disorder was incurred during active duty from 1982 to 1986. 

ACDUTRA

iii. Also, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the claimed gynecological disorder was incurred in or aggravated (i.e., worsened beyond natural progression with a permanent increase in severity) during each period of verified ACDUTRA. 

In reaching some of these determinations the examiner should be request to use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) in determining both whether a gynecological disorder pre-existed active military service and, if so, whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) it underwent any increased in service that was part of its natural progress. 

In other words, this standard of clear and unmistakable evidence must be used in making both determinations (pre-existence and aggravation) only as to the verified period of active duty from February 1982 to February 1986 but that standard is not applicable to the question of pre-existence or aggravation as to any period of ACDUTRA. 

If not pre-existing active service, and as to all periods of ACDUTRA, please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the questions posed with use of the terms "at least as likely", "more likely", or "less likely."

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

Send the claims folder to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  The rationale for all opinions expressed should be discussed.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should explain why, if possible. 

5. Following the completion to the extent possible of the development requested above, the RO should readjudicate the claim for service connection for a cervical uterine condition, to include cysts and tumors. If the claim remains denied, the Veteran and her representative should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



